*510Dissenting Opinion by
Judge Blatt :
I must respectfully dissent.
Estoppel applies to fraud in the broadest sense which includes unintentional deception and it is not the intention of the party estopped which gives vitality to an estoppel but the natural effect upon the other party. Department of Public Welfare v. UEC, Inc.* Pa. , A.2d (1979). There is no question that the doctrine of equitable estoppel can apply to a school district, Smith v. Philadelphia School District, 334 Pa. 197, 5 A.2d 535 (1939), and I believe that this doctrine is applicable here. Responsible officials of the School Board, including the former Superintendent of the School District, represented to the employes here concerned that the School Board was not enforcing the residency requirement and that it was not going to enforce that requirement. Under these circumstances I believe that the employes had every right to rely upon these representations.
I would also respectfully disagree that there is nothing in this record demonstrating any resultant harm to the employes by reason of their having relied on the assurances made to them. The harm done seems too obvious to me to require specific proof.
Judge DiSalle joins in this dissent.

(34 May Term 1078, filed January 24,1979)